Por cuanto, la parte apelada solicitó la desestimación del recurso interpuesto en este caso porque la parte apelante no cumplió con la ley ni con las reglas de la corte al archivar su alegato sin notificarlo a la dicha parte apelada;
Por cuanto, señalado el 29 de abril de 1929 para la vista de la moción comparecieron ambas partes, reconociendo la apelante su omisión, exponiendo las causas que dieron lugar a la misma y alegando que ya se había servido la copia a la parte apelada a la que le servirían dos más impresas en cuanto estuvieran listas; y
Por cuanto, la vista de este recurso no ha sido aún se-ñalada, teniendo la parte apelada amplia oportunidad para estudiar y contestar el alegato de la apelante, :
*1012Por TANTO, no ha lugar a desestimar la apelación.